Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company: Aclaris Therapeutics, Inc., a Delaware corporation

Number of Shares: As set forth in Paragraph A below

Type/Series of Stock: Common Stock, $0.00001 par value per share

Warrant Price: $0.956 per Share, subject to adjustment

Issue Date: March 30, 2020

Expiration Date: March 29, 2030See also Section 5.1(b).

Credit Facility:    This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of even date herewith
between Silicon Valley Bank and the Company  (as amended and/or modified and in
effect from time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant or of any shares issued upon exercise hereof, “Holder”) is entitled to
purchase up to the number of fully paid and non-assessable shares of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”)  determined pursuant to Paragraph A below, at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.  Reference is made to Section 5.4 of this Warrant whereby
Silicon Valley Bank shall transfer this Warrant to its parent company, SVB
Financial Group.

 

A.Number of Shares.  Upon the making, if any, of the first Term Loan Advance (as
defined in the Loan Agreement) to the Company in any amount, this Warrant
automatically shall become exercisable for 460,251 shares of the Class, as such
number may be adjusted from time to time in accordance with the provisions of
this Warrant (the “Shares”), including, without limitation, adjustments in
respect of events occurring prior to the date, if any, on which this Warrant
becomes exercisable for such shares as if they constituted “Shares” hereunder
for such purpose at all times from the Issue Date.

 

SECTION 1. EXERCISE.

 

1.1Method of Exercise.  Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or
other form of payment acceptable to the Company for the aggregate Warrant Price
for the Shares being purchased.

 

1.2Cashless Exercise.  On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with






the requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised.  Thereupon, the Company shall issue to the Holder such number of
fully paid and non-assessable Shares as are computed using the following
formula:  

 

X =      Y(A-B)/A

 

where:

X =      the number of Shares to be issued to the Holder;

 

Y =      the number of Shares with respect to which this Warrant is being
exercised (inclusive of the Shares surrendered to the Company in payment of the
aggregate Warrant Price);

 

A =      the Fair Market Value (as determined pursuant to Section 1.3 below) of
one Share; and

 

B =      the Warrant Price.

 

 

1.3Fair Market Value.  If shares of the Class are then traded or quoted on a
nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”),  the fair market value of a Share
shall be the closing price or last sale price of a share of the Class reported
for the Business Day immediately before the date on which Holder delivers this
Warrant together with its Notice of Exercise to the Company.  If shares of the
Class are not then traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

 

1.4Delivery of Certificate and New Warrant.  Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver or cause to be delivered to Holder a
certificate or evidence of book entry representing the Shares issued to Holder
upon such exercise and, if this Warrant has not been fully exercised and has not
expired, a new warrant of like tenor representing the Shares not so acquired or
surrendered in payment of the aggregate Warrant Price.

 

1.5Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

 

1.6Treatment of Warrant Upon Acquisition of Company.

 

(a) Acquisition.  For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company; (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than

2

 




a majority of the Company’s (or the surviving or successor entity’s) outstanding
voting power immediately after such merger, consolidation or reorganization (or,
if such Company stockholders beneficially own a majority of the outstanding
voting power of the surviving or successor entity as of immediately after such
merger, consolidation or reorganization, such surviving or successor entity is
not the Company); or (iii) any sale or other transfer by the stockholders of the
Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

 

(b)Treatment of Warrant at Acquisition.   In the event of an Acquisition in
which the consideration to be received by the Company’s stockholders consists
solely of cash, solely of Marketable Securities or a combination of cash and
Marketable Securities (a “Cash/Public Acquisition”), and the fair market value
of one Share as determined in accordance with Section 1.3 above would be greater
than the Warrant Price in effect as of immediately prior to the closing of such
Cash/Public Acquisition, and Holder has not exercised this Warrant pursuant to
Section 1.1 above as to all Shares, then this Warrant shall automatically be
deemed to be Cashless Exercised pursuant to Section 1.2 above as to all Shares
effective immediately prior to and contingent upon such closing.  In connection
with such Cashless Exercise, Holder shall be deemed to have restated each of the
representations and warranties in Section 4 of the Warrant as of the date
thereof and the Company shall promptly notify the Holder of the number of Shares
(or such other securities) issued upon exercise.  In the event of a Cash/Public
Acquisition where the fair market value of one Share as determined in accordance
with Section 1.3 above would be less than the Warrant Price in effect
immediately prior to such Cash/Public Acquisition, then this Warrant will expire
immediately prior to the consummation of such Cash/Public Acquisition. 

 

(c) Upon the closing of any Acquisition other than a Cash/Public Acquisition,
the acquiring, surviving or successor entity shall assume the obligations of
this Warrant, and this Warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on and as of the closing of such Acquisition, subject to further
adjustment from time to time in accordance with the provisions of this Warrant.

 

(d) As used in this Warrant,  “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in a
 Trading Market, and (iii) following the closing of such Acquisition, Holder
would not be restricted from publicly re-selling all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise this Warrant in full on or prior to the closing of such
Acquisition, except to the extent that any such restriction (x) arises solely
under federal or state securities laws, rules or regulations, and (y) does not
extend beyond six (6) months from the closing of such Acquisition.

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1Stock Dividends, Splits, Etc.  If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in additional shares
of the Class or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or

3

 




distribution occurred.  If the Company subdivides the outstanding shares of the
Class by reclassification or otherwise into a greater number of shares, the
number of Shares purchasable hereunder shall be proportionately increased and
the Warrant Price shall be proportionately decreased.  If the outstanding shares
of the Class are combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Warrant Price shall be proportionately
increased and the number of Shares shall be proportionately decreased.

 

2.2Reclassification, Exchange, Combinations or Substitution.  Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant.  The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.

 

2.3No Fractional Share.  No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share.  If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

 

2.4Notice/Certificate as to Adjustments.  Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based.  The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer or
other authorized officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1Status of Shares.  The Company represents and warrants to Holder that all
Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class
and other securities as will be sufficient to permit the exercise in full of
this Warrant.

 

3.2Notice of Certain Events.  During any period when the Company is not subject
to the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act, if the Company proposes at any time to:

(a) declare any dividend or distribution upon the outstanding shares of the
Class,  whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;



4

 




(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);  

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class;  or

(d) effect an Acquisition or to liquidate, dissolve or wind up;

then, in connection with each such event, the Company shall give Holder:

(1) in the case of the matters referred to in (a) and (b) above,  at least seven
 (7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Class will be entitled thereto) or for
determining rights to vote, if any; and

(2) in the case of the matters referred to in (c) and (d) above at least seven
 (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event and such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such event giving rise to the notice).

The Company will also provide information requested by Holder from time to time,
within a reasonable time following each such request, that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.  Holder agrees to treat and hold all information provided by the
Company pursuant to this Section 3.2, if any, in confidence in accordance with
the provisions of Section 12.9 of the Loan Agreement (regardless of whether the
Loan Agreement shall then be in effect).

SECTION 4. REPRESENTATIONS AND COVENANTS OF HOLDER.

 

Holder represents and warrants to, and agrees with, the Company as follows:

 

4.1Purchase for Own Account.    Subject to the one-time transfer of this Warrant
from Silicon Valley Bank to its parent corporation SVB Financial Group described
in Section 5.4 below, this Warrant and the Shares to be acquired upon exercise
of this Warrant by Holder are being acquired for investment for Holder’s
account, not as a nominee or agent, and not with a view to the public resale or
distribution within the meaning of the Act.  Holder also represents that it has
not been formed for the specific purpose of acquiring this Warrant or the
Shares.

 

4.2Disclosure of Information.  Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities.  Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.

 



5

 




4.3Investment Experience.  Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk.  Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

 

4.4Accredited Investor Status.  Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

 

4.5The Act.  Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. 
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6No Stockholder Rights.  Without limiting any provision of this Warrant,
Holder agrees that as a Holder of this Warrant it will not have any rights
(including, but not limited to, voting rights) as a stockholder of the Company
with respect to the Shares issuable hereunder unless and until the exercise of
this Warrant and then only with respect to the Shares issued on such exercise.

SECTION 5. MISCELLANEOUS.

 

5.1Term; Automatic Cashless Exercise Upon Expiration. 

 

(a) Term.  Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Pacific time, on the Expiration Date and shall be void thereafter.  

 

 (b)Automatic Cashless Exercise upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share as determined in accordance
with Section 1.3 above is greater than the Warrant Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to Section 1.2 above as to all Shares for which it shall not
previously have been exercised, and the Company shall, within a reasonable time,
deliver a certificate or evidence of book-entry representing the Shares issued
upon such exercise to Holder.

 

5.2Legends.Each certificate or book-entry evidencing Shares shall be imprinted
with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SILICON VALLEY BANK DATED MARCH 30, 2020, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE

6

 




TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

5.3Compliance with Securities Laws on Transfer.  This Warrant and the Shares
issued upon exercise of this Warrant may not be transferred or assigned in whole
or in part except in compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company).  The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act. 

 

5.4Transfer Procedure.  After receipt by Silicon Valley Bank of the executed
Warrant, Silicon Valley Bank will transfer all of this Warrant to its parent
company, SVB Financial Group.  By its acceptance of this Warrant, SVB Financial
Group hereby makes to the Company each of the representations and warranties set
forth in Section 4 hereof and agrees to be bound by all of the terms and
conditions of this Warrant as if the original Holder hereof.  Subject to the
provisions of Section 5.3 and upon providing the Company with written notice,
SVB Financial Group and any subsequent Holder may transfer all or part of this
Warrant or the Shares issued upon exercise of this Warrant to any transferee,
provided, however, in connection with any such transfer, SVB Financial Group or
any subsequent Holder will give the Company notice of the portion of the Warrant
and/or Shares being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant. 

 

5.5Notices.  All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5.  All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

 

SVB Financial Group

Attn:  Treasury Department

3003 Tasman Drive, HC 215

Santa Clara, CA 95054

Telephone: (408) 654-7400

Facsimile:  (408) 988-8317

Email address: svbfgwarrants@svb.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:



7

 




Aclaris Therapeutics, Inc.

Attn: Kamil Ali-Jackson, Chief Legal Officer

640 Lee Road, Suite 200

Wayne, PA 19087

Telephone: (484) 324-7933

Email: kalijackson@aclaristx.com 

 

 

With a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

Attn: Fahd Riaz, Esq.

One Liberty Place

1650 Market Street, Suite 5000

Telephone: (215) 656-3316

Email: fahd.riaz@us.dlapiper.com 

 

 

5.6Waiver.  This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

 

5.7Attorneys’ Fees.  In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

 

5.8Counterparts; Facsimile/Electronic Signatures.  This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement.  Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.

 

5.9Headings.  The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.10Business Days.  “Business Day” is any day that is not a Saturday, Sunday or
a day on which Silicon Valley Bank is closed.

SECTION 6. GOVERNING LAW, VENUE, JURY TRIAL WAIVER.

6.1Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to its principles
regarding conflicts of law.

6.2Jurisdiction and Venue.  The Company and Holder each submit to the exclusive
jurisdiction of the State and Federal courts in New York City; provided,
however, that nothing in this Warrant shall be deemed to operate to preclude
Holder from bringing suit or taking other legal action in any other jurisdiction
to enforce a judgment or other court order in favor of Holder.  The Company
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and the Company hereby waives any objection
that it may have based upon lack of personal

8

 




jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  The Company hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made in accordance with Section
5.5 of this Warrant.

6.3Jury Trial Waiver.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANY AND HOLDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS WARRANT, THE LOAN AGREEMENT OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES’ AGREEMENT TO THIS
WARRANT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

6.4Survival.  This Section 6 shall survive the termination of this Warrant.

 

6.5Each party hereto may execute this Warrant by electronic means and recognizes
and accepts the use of electronic signatures and records by any other party
hereto in connection with the execution and storage hereof.

 

[Remainder of page left blank intentionally]

[Signature page follows]





9

 




IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

 

   

 

 

 

 /s/ Neal Walker

 

Neal Walker

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

“COMPANY”

 

ACLARIS THERAPEUTICS, INC.

 

 

By:  /s/ Neal Walker

 

Name: Neal Walker

 

Title:   President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ Tom Gordon

 

Tom Gordon

 

Managing Director

 

 

 

 

 

“HOLDER”

 

SILICON VALLEY BANK

 

 

By:  /s/ Tom Gordon

 

Name: Tom Gordon

 

Title:   Managing Director

 

 

 

 

 

 



10

 




 

APPENDIX 1

 

 

NOTICE OF EXERCISE

 

 

1.The undersigned Holder hereby exercises its right to purchase ___________
shares of the Common/Series ______ Preferred [circle one] Stock of
__________________ (the “Company”) in accordance with the attached Warrant To
Purchase Stock, and tenders payment of the aggregate Warrant Price for such
shares as follows:

 

[    ]check in the amount of $________ payable to order of the Company enclosed
herewith

[    ]Wire transfer of immediately available funds to the Company’s account

[    ]Cashless Exercise pursuant to Section 1.2 of the Warrant

[    ]Other [Describe] __________________________________________

2.Please issue a certificate or certificates representing the Shares in the name
specified below:

___________________________________________

Holder’s Name

 

 

___________________________________________

 

___________________________________________

(Address)

 

3.   By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

HOLDER:

 

_________________________

 

 

By:_________________________

 

Name:________________________

 

Title:_________________________

 

(Date):_______________________

 

ny-1872441 

Appendix 1

 

